Citation Nr: 1209664	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  06-15 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional (RO) Office 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for sinusitis.



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran had active service in the Naval Reserves from July 1973 to June 1975.  He also had various periods of active duty training (ACDUTRA), or inactive duty training (INACDUTRA).

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by the Department of VA St. Petersburg, Florida, RO.

The Veteran requested a Travel Board hearing in connection with the current claims.  The hearing was scheduled for May 2007, but a VA report of contact dated that same month indicated that the Veteran cancelled his request for a hearing.  To date, the Veteran has not attempted to reschedule this hearing.  Thus, the Veteran's request for a Travel Board hearing in this case is withdrawn.  38 C.F.R. § 20.704(d) (2011).

The Veteran also attempted to change his power of attorney at the time he submitted the April 2006 substantive appeal.  The Veteran was advised by way of a letter dated May 2006 of the need to execute a new VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) to make this change, but did not do so.  Accordingly, the Veteran's currently appointed representative, as reflected by the most recently executed VA Form 21-22 in October 2004, is identified above.

The issue was remanded in June 2010 for further development.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.



FINDINGS OF FACT

1.  The Veteran currently is not shown to have a hearing disability in either ear for which VA compensation is payable under the law.

2.  Asthma was not present in service, did not manifest to a compensable degree within one year of service discharge, has not been continuous since separation from service, and is not etiologically related to service.

3.  Sinusitis was not present in service, did not manifest to a compensable degree within one year of service discharge, has not been continuous since separation from service, and is not etiologically related to service.


CONCLUSIONS OF LAW

1.  The claim of service connection for bilateral hearing loss must be denied as a matter of law.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).

2.  The criteria for entitlement to service connection for asthma are not met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2011).

3.  The criteria for entitlement to service connection for sinusitis are not met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2011).




 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  The Board notes that a "fourth element" of the notice requirement, requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim, was recently removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

Prior to the initial adjudication of the Veteran's claims in the April 2005 rating decision, he was provided notice of the VCAA in November 2004.  Additional VCAA letters were sent in June 2005 and June 2010.  The VCAA letters indicated the types of information and evidence necessary to substantiate the claims, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  The Veteran received notice in May 2006, pertaining to the downstream disability rating and effective date elements of his claims with subsequent re-adjudication in a November 2011 Supplemental Statement of the Case.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Pursuant to the June 2010 Board remand, the Veteran's service treatment records and military personnel records for military service in the Naval and Air Force Reserves were obtained and associated with the claims file and the Veteran was subsequently afforded VA examinations in September 2010 and October 2010.  These examinations were thorough in nature and adequate for the purposes of deciding these claims.  

The reports reflect that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate physical examination and rendered an appropriate diagnosis and opinion consistent with the evidence of record.  

The RO substantially complied with the Board's prior remand and the record is sufficient to decide the claims.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  Of significance is that neither the Veteran nor his representative has raised questions about the adequacy of these examinations.  

All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, service personnel records, private medical records, VA examinations and statements from the Veteran and his representative.  The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

II.  Service Connection-in General

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that when a claimed disorder is not included as a presumptive disorder direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The record before the Board contains service treatment records and post-service medical records.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of all evidence by the Board is not required when the Board has supported its decision with thorough reasons and bases regarding the relevant evidence).

III.  Bilateral Hearing Loss

The Veteran asserts that he is experiencing bilateral hearing loss that is due to noise exposure from service during flight duty as an orthopedic surgeon.  (See October 2004 Form 21-526).  

The Veteran's DD Form 214 reflects a primary medical specialty in orthopedics and shows no foreign service.  It is noted that the Veteran in this case has professional training and medical expertise as an orthopedic surgeon.

The applicable regulations provide that impaired hearing shall be considered a disability when the auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hz are 40 decibels or greater; the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores are 94 percent or less.  38 C.F.R. § 3.385.

Service treatment records are silent for any complaints treatment or diagnosis of hearing loss.  

The Veteran's May 1975 separation examination showed hearing within normal limits.  The hearing test reflects the following:



HERTZ



1000
2000
3000
4000
RIGHT
15
15
--
10
LEFT
10
15
--
10

A January 1989 hearing test reflects the following:



HERTZ



1000
2000
3000
4000
RIGHT
5
0
0
0
LEFT
5
0
5
5

A January 1995 Report of Medical History reflects no complaints of hearing loss.  The corresponding audiological examination revealed the following:



HERTZ



1000
2000
3000
4000
RIGHT
0
10
15
10
LEFT
0
10
10
10

During the January 1995 hearing conservation examination, the Veteran denied any hearing difficulty.

An August 1996 audiological examination revealed the following:



HERTZ



1000
2000
3000
4000
RIGHT
0
10
10
15
LEFT
0
5
10
20

The Veteran underwent a VA examination in September 2010.  The Veteran underwent a VA audiological examination in September 2010.  The VA examiner reviewed the claims file and service records in detail.  The Veteran reported difficulties hearing speech for the past 10 to 15 years.  He was exposed to gunfire noise for qualification purposes and aircrafts.  The VA audiological examination revealed the following:



HERTZ



1000
2000
3000
4000
RIGHT
10
15
20
25
LEFT
10
15
20
20

The average pure tone threshold was 16 dB (decibels) in the right ear and 18 dB in the left ear.  The speech recognition score was 96 in the right ear and 100 in the left.  

The recorded findings did not include auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hz that were 40 decibels or greater; thresholds for at least three of these frequencies that were 26 decibels or greater; or speech recognition scores that were 94 percent or less.  38 C.F.R. § 3.385.

Upon audiological evaluation, the VA examiner found no pathology to render a diagnosis of hearing loss at the adjudicated frequencies (i.e., normal hearing).  He stated that the Veteran had high frequency sensorineural hearing loss outside the adjudicated frequency ranges that was related to service.

Here, the medical evidence shows that the Veteran does not have hearing loss meeting the criteria of 38 C.F.R. § 3.385 for which VA compensation benefits may be paid.  As such, by law, the claim of service connection for bilateral hearing loss must be denied.

A diagnosed identifiable underlying malady or condition is needed to constitute a disability for which service connection can be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

In the absence of a confirmed diagnosis consistent with disability, meaning medical evidence showing the Veteran has the alleged condition, service connection must be denied.  

The case law is well-settled on this point.  In order for a claimant to be granted service connection for a claimed disability, there must be evidence of a current disability.  See Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection is limited to cases wherein the service incident has resulted in a disability, and in the absence of proof of a present disability, there can be no valid claim); see also Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) (service connection claim must be accompanied by evidence establishing the claimant currently has the claimed disability).

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Thus, where, as here, medical evidence does not establish that the Veteran has a hearing disability upon which to predicate a grant of service connection, there can be no valid claim for service connection for this claim-on any basis.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board has considered the Veteran's statements with regard to his hearing loss (i.e., recent audiometry reports and excess noise flying C-130); however, although he is competent to describe symptoms observable to a lay person, he is without the appropriate medical training and expertise in audiology to offer an opinion on a medical matter, including the diagnosis of the specific disability at issue.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Bostain v. West, 11 Vet. App. 124, 127 (1998).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").

That notwithstanding, a Veteran is not competent to provide an opinion as to more complex medical questions involving medical diagnosis or etiology of hearing loss, which requires diagnostic testing from an audiologist.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Any assertions as to continuity of symptomatology are not relevant to the issue of a current diagnosis.

Without such evidence of a diagnosis of hearing loss for VA purposes, no further action with regard to the matter of service connection is warranted at this time.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

III.  Asthma and Chronic Sinusitis

The Veteran in this case contends that his currently diagnosed asthma and chronic sinusitis are related to his period of active service, and in particular, to the environmental conditions to which he was exposed while stationed in Egypt in support of Operation Nimbus Moon/Star from March 1974 to June 1974 with the Naval Reserves.  (See May 2005 Notice of Disagreement).

Specifically, the Veteran asserts that he was exposed to frequent sand storms and copious amounts of airborne dust.  He stated that he developed wheezing and shortness of breath, symptoms of asthma, and prescribed himself with Quibron.  And that, he no longer required Qubiron when he left the country and ruptured to CONUS.  He did not make any entry into his medical record.  He also stated that he had a CT (computed tomography) scan of his sinuses that showed chronic inflammation and blockage.  (Id.).

The Veteran's DD Form 214 reflects a primary specialty was that of an orthopedic surgeon and shows no foreign service.  

Service treatment records are silent for complaints, treatment or diagnosis of asthma or sinusitis.

A May 1975 Discharge Report of Medical History denies sinusitis or asthma.  The corresponding Report of Medical History found that the ears, mouth, throat, and sinuses were normal.

An October 1975 Report of Medical History denied any ears, nose, and throat trouble and asthma.

An October 1976 Report of Medical Examination reflected normal nose, sinuses, and mouth and throat.  The whisper hearing test was 15/15.

An April 1988 Physician Consultation report reflects that the Veteran had no significant ongoing heath problems.  He specifically denied ears, nose, and throat (ENT) problems.

A January 1989 Report of Medical Examination reflects that the Veteran had a normal evaluation for nose, sinus, or mouth.

A January 1995 Report of Medical History reflects denied ears, nose, and throat difficulty.  During the January 1995 hearing conservation examination, the Veteran denied any sinus problems.  (See also August 1996 Hearing Conservation Examination).

A June 2004 written statement from Dr. S. K. stated that he treated the Veteran for asthma and chronic sinusitis.  He stated that his asthma dated back to acute asthma attacks he developed while in service.

The Veteran was afforded a VA examination in October 2010.  The Veteran reported that he started having sinus infections and asthma during service in Egypt.  He stated that his sinus infections were periodic, occurred twice a year, and occasionally required antibiotics with the last episode occurring in spring 2010.  He further stated that his asthma flared up with exercise, pollen, cold weather, high altitude, and upper respiratory infections.  Upon physical examination, the Veteran was diagnosed with recurrent asthma and mild obstructive ventilator impairment. 

The VA examiner concluded that it was less likely as not that the Veteran's asthma and sinusitis conditions were caused by military service.  In support of this conclusion, the examiner noted that the Veteran had completed multiple medical history forms in which he answered "no" to questions regarding sinusitis and asthma, and the physical examinations had also been normal with no mention of the conditions.  

On review of the evidence above, the Veteran has a current disability of asthma and chronic sinusitis.  However, as stated above, in order for the Veteran's current disabilities to be recognized as service connected, the competent evidence of record must establish a link between the conditions and an in-service injury or disease or a service-connected disorder.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310; Shedden and Hickson, supra.  

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence of record is against the Veteran's claims for service connection for asthma and sinusitis.  The Board notes that service treatment records show no indication of a diagnosed asthma or sinusitis in service or of chronic symptoms in service.  Discharge physical of May 29, 1975 shows all systems as normal and were determined fit for separation.  

The Board also finds that the Veteran did not have continuous symptoms since service separation, including no evidence of asthma or sinusitis manifested to a compensable degree within one year of service separation as required for presumptive service connection.  38 C.F.R. §§ 3.307, 3.309.  

The Veteran has alleged diagnosis of and a continuity of asthma and chronic sinusitis since service.  Although the Veteran is an orthopedic surgeon, and thus, completed medical education and training and meets the requirement of section 3.159(a)(1) as one competent to provide diagnoses, statements, or opinions, the Veteran's statements regarding a continuity of symptomology; while competent, his statements are not credible.  First, the Veteran's service records do not reflect that he had Foreign Service in Egypt.  Second, the Veteran stated he developed asthma which he treated with Quibron and that "I noted this on appropriate medical records that were supposed to be placed in my medical files upon return to home station Beaufort Naval Hospital, Beaufort SC)."  And that, he did not know "whether that happened."  (See May 2005 Notice of Disagreement).  In another statement, the Veteran stated that he treated himself for asthma, but neglected to make an entry into his medical record.  (See July 2005 Written Statement).  Third, the Veteran's history is consistent of misrepresentations as evidenced by his discharge for failure to disclose the fact that his medical license was put in a probationary status by the State of Florida when he was assigned to his unit.  The "self-interested" statements that the Veteran has made throughout the appeal undermine the veracity of his statements.  

In sum, the Veteran's lay statements and medical background lend some support to the Veteran's claims, although the probative value of this evidence is weakened by the observation questioning the Veteran's credibility.  The only competent medical evidence that addresses the contended causal link clearly weighs against the Veteran's claims.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a Veteran's statements, it may consider whether self-interest may be a factor in making such statements).

As the VA medical opinion is accompanied by adequate reasoning and are based on the medical evidence of record, they are assigned greater probative weight than the private medical statements.

In particular, the private medical reviewer, Dr. S. K. merely concludes that the disabilities are related to service without providing a rationale.  The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177 (180) (1993); see also Kightly v. Brown, 6 Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record and conclusions of medical professionals which are not accompanied by a factual predicate in the record are not probative medical opinions).  

The preponderance of medical evidence, including the absence of any chronic complaints, symptoms, diagnosis, or treatment for asthma and chronic sinusitis in service, and the VA examiner's opinion that relates current symptoms to non-military situational factors and non-service-related etiologies far outweigh the Veteran's claims of continuity.  See Buchanan v. Nicholson, 451 F.3d at 1336-7; see also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

As the preponderance of the evidence is against finding a nexus between asthma and sinusitis and service, reasonable doubt does not arise and the claims are denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for asthma is denied.

Service connection for sinusitis is denied.



______________________________________________
MICHAEL MARTIN 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


